DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 
Status of Claims
Claims 2-21, 23, and 24 are pending per Applicant’s preliminary amendment 08/23/2022.  Claims 20 is amended. Claim 22 is canceled.  Claim 24 is newly added.  Claim 1 was previously canceled.

Response to Arguments
Applicant's argues:
With respect to claim 2, if this is an “expressed feedback loop”, will the Examiner please reexamine bullet 4 (Updating the model based on the new content) above to reassess whether claim 2’s “updating the model” is also an “expressed feedback loop”?  Remarks p. 9
While the instant disclosure provides feedback (“The gathered scripted content data may be remotely uploaded and analyzed and the feedback may be provided to the user” [16] and “the user may request a user report with feedback on market viability and content insights of the uploaded content” [19]), it is with respect to the user rather than the model.  It is further noted that claim 2, does not expressly use “expressed feedback loop” in the claim.
The specification states that  content specific features may be keywords. Spec. [9] The specification discloses, removing or adding keywords to improve the model’s accuracy. Spec. [45]  There is no mention of updating the model based on an extracted feature to improve accuracy, where feature could be something other than keywords.  By using the word “features” in the claim impermissibly broadens the scope of the claimed invention.  The Office has added a 35 USC 112, 1st rejection below to further address this issue.
The rejection of the previous Office action is maintained.
With respect to claim 2, please re-evaluate whether the feedback loop is, implicitly or explicitly, found in claim 2’s “updating the model based on extracting the third feature to increase feature comparison accuracy of the model.” Remarks p. 11
This argument is addressed above, see the response provided above.
With respect to claim 24, “feedback loop” is not explicitly found in the original specification, it does not need to be. In other words, the specification may provide support for claim terms through implicit or inherent disclosure. MPEP § 2163(I)(B). Remarks p. 12.
The MPEP 2163(I)(B) provides that there is no verbatim requirement, new claims must be supported in the specification through express, implicit, or inherent disclosure.  Applicant has added claim 24 that recites:
24. (new) The at least one medium of claim 2, the method comprising updating the model further based on a feedback loop to increase feature comparison accuracy of the model.

The specification states, the feedback is related to report information provided to the user with respect to their script.  See for example – “The gathered scripted content data may be remotely uploaded and analyzed and the feedback may be provided to the user” [16], “the user may request a user report with feedback on market viability and content insights of the uploaded content” [19], and “analytics management process 70 may provide automatic predictive analysis based on user or partner data, based on user or partner data trends, third-party processing information, user or partner self-reported information, and any other available data which could be used to make predictions for the users 10 or the partners 100 and supply feedback” [27].
	The specification goes on to disclose updating.  See for example “one of the plurality of partners may iteratively update the keywords for a piece of the scripted content based on the keyword performance” [9], “system may then re-weight keywords across the entire corpus based on results of regressions and update the weights . This methodology may result in quarterly iteration on each title's keywords, where each book may be re-run through the system's processing pipeline to update its keywords” [43].
Finally, the specification discloses “keyword selection tool may further track which keywords are removed or added to improve model accuracy moving forward or track keyword version histories for a given text/book” [45].
Where implicit is understood to mean essentially connected with or always to be found in.  Where inherent similarly is understood to mean existing in something as a permanent, essential, or characteristic attribute.  Applicant with the addition new claim seeks to broaden what one of ordinary skill in the art could reasonable infer from the specification as implicit or inherent.  While the disclose does at a high level discuss improving the accuracy of the model by adding or removing data point (see spec [45]), there is nothing in the specification that can be construed as a “feedback loop” as claimed. 
The additional limitation does not move the claimed invention in to the realm of patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the claimed “updating the model based on extracting the third feature to increase feature comparison accuracy of the model;” as submitted in the 02/07/2022 amendments.  The specification states that  content specific features may be keywords. Spec. [9] The specification discloses, removing or adding keywords to improve the model’s accuracy. Spec. [45]  There is no mention of updating the model based on an extracted feature to improve accuracy, where feature could be something other than keywords.  By using the word “features” in the claim impermissibly broadens the scope of the claimed invention.
The Office apologizes for not making this rejection in the previous Office action.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the claimed “updating the model further based on a feedback loop to increase feature comparison accuracy of the model.”  Where generally, the Office understands a feedback loop to mean a feedback loop – “the model is trained  . . . based on previous decision to improve future decision the system itself is made smarter”.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
No, the claims do NOT fall within at least one of the four categories of patent eligible subject. Claims 2-21, 23, and 24 are to machine-readable medium, see explanation above as to why these claims do not fall within a statutory class.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
Claim 2 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
2. At least one non-transitory machine-readable medium having stored thereon data, which if used by at least one machine having at least one processor and at least one input/output (I/0) channel, causes the at least one machine to perform a method comprising: 
ingesting a first manuscript including first text for a first film, and a second manuscript including second text for a second film; 
for the first manuscript, (a) receiving the first text via the at least one 1/0 and storing the first text in at least one relational database of the at least one machine-readable medium, (b) processing the stored first text, via the at least one processor, to extract a first feature of the first text, and (c) storing the first feature in the at least one relational database; 
for the second manuscript, (a) receiving the second text via the at least one I/0 and storing the second text in the at least one relational database, (b) processing the stored second text, via the at least one processor, to extract a second feature of the second text; and (c) storing the second feature in the at least one relational database; 
training a model based on extracting the first and second features;
after training the model, ingesting a third manuscript including third text;
for the third manuscript, (a) receiving the third text via the at least one I/0 and storing the third text in the at least one relational database, (b) processing the stored third text, via the at least one processor, to extract a third feature of the third text, and (c) storing the third feature in the at least one relational database; 
comparing, based on the model, the third feature to at least one of the first feature, the second feature, or a combination thereof to determine a comparison; 
outputting the comparison via the at least one I/0; 
updating the model based on extracting the third feature to increase feature comparison accuracy of the model;
wherein the first feature includes first structured data that corresponds to at least one of: 
(a) a first setting where the first text takes place, (b) whether the first text concerns action, (c) whether the first text concerns dialog attributed to a first character, (d) sentiment of the first text, (e) plot of the first text, (f) tone of the first text, (g) character analysis of the first text, (h) style of the first text, (i) percent of action versus dialog of the first text, (j) an average dialog per scene of the first text, (k) a number of main characters of the first text, (l) a percent of dialog by gender of the first text, (m) an average number of characters per scene of the first text, or (n) combinations thereof; 
wherein the second feature includes second structured data that corresponds to at least one of: 
(a) a second setting where the second text takes place, (b) whether the second text concerns action, (c) whether the second text concerns dialog attributed to a second character, (d) sentiment of the second text, (e) plot of the second text, (f) tone of the second text, (g) character analysis of the second text, (h) style of the second text, (i) percent of action versus dialog of the second text, (j) an average dialog per scene of the second text, (k) a number of main characters of the second text, (l) a percent of dialog by gender of the second text, (m) an average number of characters per scene of the second text, or (n) combinations thereof; 
wherein the third feature includes third structured data that corresponds to at least one of: 
(a) a third setting where the third text takes place, (b) whether the third text concerns action. (c) whether the third text concerns dialog attributed to a third character, (d) sentiment of the third text, (e) plot of the third text, (f) tone of the third text, (g) character analysis of the third text, (h) style of the third text. (i) percent of action versus dialog of the third text, (j) an average dialog per scene of the third text. (k) a number of main characters of the third text, (l) a percent of dialog by gender of the third text. (m) an average number of characters per scene of the third text, or (n) combinations thereof.

Where the claimed invention receives manuscript text, analyses the text to extract various features out of the text then compares the extracted features to features of other manuscripts.  These claim elements are process that can be mentally performed by a user reading (ingesting) the manuscript, then using his evaluation, judgement, or opinion making determination about the features of the manuscript and finally comparing those features of the manuscript to other known features of other manuscripts.  But for the nominal recitation of a machine the steps of the claimed invention may be done in the users mind or with the assistance of a computer as a tool.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the steps of “ingesting . . . manuscripts”, “receiving . . . text . . .  storing” are “outputting the comparison”.    These elements are found to be insignificant extra-solution activity.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above, the additional claim elements are found to be insignificant extra-solution activity that does not provide significantly more than the identified abstract, when the elements are considered individually and in the ordered combination.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.
Claims 3 and 7 are to the step of “comparing” at a high level of generality that adds to the abstract idea of mental process.
Claims 4 and 6 further defines the features (first, second, third) and setting (first) however the additional specifics do not provided a practical application or significantly more.
Claim 5 is to a step of storing text in a standard format (comma-separated values) which is found to be well-understood, routine, conventional activity in the field.
Claims 8, 9, and 10  are to a step of extracting using a model claimed to a high level of generality adds to the abstract idea of mental process.
Claim 11 is to the steps of counting and comparing that adds to the abstract idea of mental process and mathematical concepts.
Claim 12 is to the steps of dimensionality reduction, which is used in a machine learning model, and determining that adds to the abstract idea of mental process and mathematical concepts.
Claims 13 and 18  are to the steps of dimensionality reduction, which is used in a machine learning model that adds to the abstract idea of mental process and mathematical concepts.
Claim 14 is to the steps of cosine similarity and making a determination that that adds to the abstract idea of mental process and mathematical concepts.
Claim 15 further defines manuscripts (first, second, third); however the additional specifics do not provided a practical application or significantly more. The claim is also to the step of comparing at a high level of generality that adds to the abstract idea of mental process.
Claims 16 and17 add the step of creating and communicating a report is found to be insignificant extra solution active of outputting and which is found to be well-understood, routine, conventional activity in the field. The claim is also to the step of comparing at a high level of generality that adds to the abstract idea of mental process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran (US 2022/0237368) teaches a computerized systems and methods are disclosed to generate a document by providing a document structure having one or more seed landmark texts therein, each landmark text including a milestone overview text and a plurality of component texts; from the milestone overview text, generating one or more computer-generated text suggestions to supplement the milestone overview text; combining the milestone overview text with each component text and generating one or more computer-generated component text suggestions; and creating the document by combining the milestone overview, the one or more computer-generated text suggestions, and each component text with corresponding one or more computer-generated component text suggestions.
Stanton et al (US 2009/0157714) teaches a system and method are provided for analyzing elements of text for comparative purposes. Text is provided to the system in an electronic format readable by the system. The system divides the text data into scenes, which may then be compared against a range of various values across a database of scenes from different texts. Data from one text can be used to identify other texts with similar styles, or identify texts with different styles, and to rank those differences on a spectrum. The system may use data from one text to identify other texts that a user may like, and present information about the text to the user in various forms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623